 
LOAN NUMBER
 
4060026
NOTE AMOUNT
$900,000.00
LOAN NAME
 
PROUROCARE MEDICAL, INC
INDEX (w/Margin)
Wall Street Journal Prime plus
1.000%
ACCT. NUMBER
 
 
RATE
6.000%
NOTE DATE
 
09/28/11
MATURITY DATE
10/31/12
INITIALS
 
KRH
LOAN PURPOSE
Commercial
    Creditor Use Only    



PROMISSORY NOTE
(Commercial - Single Advance)


DATE AND PARTIES. The date of this Promissory Note (Note) is September 28, 2011.
The parties and their addresses are:


LENDER:
CROWN BANK
6600 France Avenue South Ste 125
Edina, Minnesota 55435
Telephone: (952) 285-5800


BORROWER:
PROUROCARE MEDICAL, INC
a Nevada Corporation
6440 FLYING CLOUD DRIVE #101
EDEN PRAIRIE, Minnesota 55344


 
1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Note, individually and together. “You” and “Your” refer to the Lender.
B. Note. Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note,
D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan,
E. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized
percentages.
 
2. PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, the principal sum
of $900,000.00 (Principal) plus interest from September 28, 2011 on the unpaid
Principal balance until this Note matures or this obligation is accelerated.
 
3. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 6.000 percent (Interest Rate) until September 29, 2011, after
which time it may change as described in the Variable Rate subsection,
A. Interest After Default. If you declare a default under the terms of the Loan,
including for failure to pay in full at maturity, you may increase the Interest
Rate otherwise payable as described in this section. In such event, interest
will accrue on the unpaid Principal balance of this Note at a rate equal to the
rate in effect prior to default, plus 2.000 percent. until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the Minnesota usury laws under Minn. Stat. t 47.59.
D. Accrual. Interest accrues using an Actual/360 days counting method.
E. Variable Rate. The Interest Rate may change during the term of this
transaction,
 
(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the base rate on corporate loans posted by at least 70%
of the 10 largest U.S. banks known as the Wall Street Journal U.S. Prime Rate.
 
The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers, If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.
 
(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change September 29, 2011 and daily
thereafter.
 
(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 1.000 percent. The result of this
calculation will be rounded up to the nearest .001 percent. Subject to any
limitations, this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on this Note will never exceed the highest rate or charge allowed
by law for this Note.
 
(4) Limitations, The Interest Rate changes are subject to the following
limitations:
 
(a) Lifetime. The Interest Rate will never be less than 6.000 percent.
 
(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments and the
amount of the final payment will change.
 
4. REMEDIAL CHARGES. In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of payment.
Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment, I will pay this late charge promptly
but only once for each late payment. This amount may then increase so as to
always be the highest amount allowed by law under Minnesota Statutes 47.59.
 
5. GOVERNING AGREEMENT. This Note is further governed by the Commercial Loan
Agreement executed between you and me as a part of this Loan, as modified,
amended or supplemented. The Commercial Loan Agreement states the terms and
conditions of this Note, including the terms and conditions under which the
maturity of this Note may be accelerated. When I sign this Note, I represent to
you that I have reviewed and am in compliance with the terms contained in the
Commercial Loan Agreement.
 
6. PAYMENT. I agree to pay follows:  12 INTEREST ONLY PAYMENTS BEGINNING OCTOBER
31, 2011 AND CONTINUING AT MONTHLY TIME INTERVALS THEREAFTER.  A PRINCIPAL
PAYMENT IN THE AMOUNT OF $200,000.00 IS DUE AND PAYABLE ON OR BEFORE OCTOBER 31,
2011 AND AN ADDITIONAL PRINCIPAL PAYMENT IN THE AMOUNT OF $200,000.00 IS DUE AND
PAYABLE ON OR BEFORE MARCH 31, 2012.  A FINAL PAYMENT OF ANY UNPAID PRINCIPAL
PLUS ACCRUED INTEREST IS DUE AND PAYABLE OCTOBER 31, 2012,
 
Payments will be rounded up to the nearest $01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.
 
Each payment I make on this Note will be applied first to interest that is due
then to principal that is due, and finally to any charges that I owe other than
principal and interest. If you and I agree to a different application of
payments, we will describe our agreement on this Note. You may change how
payments are applied in your sole discretion without notice to me. The actual
amount of my final payment will depend on my payment record.
 
 
 

--------------------------------------------------------------------------------

 
 
7. PREPAYMENT. I may prepay this Loan in full or in part at any time.  Any
partial prepayment will not excuse any later scheduled payments until I pay in
full,
 
8. LOAN PURPOSE. The purpose of this Loan is WORKING CAPITAL.
 
9. ADDITIONAL TERMS. THIS NOTE IS GUARANTEDD BY EXISTING GUARANTIES IN THE NAME
OF WILLAIM REILING AND JAMES DAVIS BOTH DATED JUNE 28, 2010.
 
THE BORROWER IS REQUIRED TO SUBMIT FINANCIAL STATEMENTS ON AN ANNUAL BASIS AND
TAX RETURNS ON AN ANNUAL BASIS BOTH WITHIN 120 DAYS OF YEAR END.
 
THE GUARANTORS ARE REQUIRED TO SUBMIT FINANCIAL STATEMENTS ON AN ANNUAL BASIS
WITHIN 30 DAYS AND TAX RETURNS ON AN ANNUAL BASIS WITHIN 120 DAYS OF YEAR END.
 
10. SECURITY.  This loan is secured by separate instruments prepared together
with this Note as follows;
 

Document Name   Parties to Document   Date of Security Document          
Commercial Loan And Security Agreement- PROUROCARE MEDICAL, INC   PROUROCARE
MEDICAL, INC.   October 10, 2007

 
11. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property. This right is subject to the restrictions imposed by
federal law 112 C.F.R. 5911, as applicable. However, if I am in default under
this Agreement, I may not sell the inventory portion of the Property even in the
ordinary course of business,
 
12. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.
 
A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.
 
(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.
(3) you may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of
set-off.
(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.
(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.
(7) I agree that you may inform any party who guarantees this Loan of any Loan
accommodations, renewals, extensions, modifications, substitutions or future
advances.
 
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.
 
13. COMMISSIONS. I understand and agree that you or your affiliate will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.
 
14. APPLICABLE LAW. This Note is governed by the laws of Minnesota, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Minnesota, unless otherwise required by
law.
 
15. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.
 
16. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other Loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.  No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, as a result, this Loan would become subject to Section
670 of the John Warner National Defense Authorization Act for Fiscal Year 2007.
 
17. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.
 
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.
 
19. CREDIT INFORMATION. I agree to supply you with whatever information you
reasonably request. You will make requests for this information without undue
frequency, and will give me reasonable time in which to supply the information.
 
20. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.
 
21. SIGNATURES. By signing, I agree to the terms contained in this Note. I also
acknowledge receipt of a copy of this Note.
 
BORROWER:
 
PROUROCARE MEDICAL, INC
 
By /s/ RICHARD THON
RICHARD THON, CFO